Citation Nr: 0948045	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for parapsoriasis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and two Board remands.   

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The Veteran is seeking an increased rating for parapsoriasis, 
currently evaluated as 30 percent disabling.  The RO most 
recently considered the Veteran's claim in a September 2009 
supplemental statement of the case.  Since that time, the 
Veteran has submitted additional evidence pertinent to his 
claim which has not previously been considered by the RO in 
the adjudication of the Veteran's claim herein.  
Specifically, the Veteran submitted an October 2009 private 
medical letter addressing the severity of his parapsoriasis.  
A waiver of RO consideration of this evidence is not 
currently of record.  Accordingly, the Board must return this 
case to the RO for consideration of the additional evidence 
and the issuance of a supplemental statement of the case.  
See 38 C.F.R. § 19.31 (2009).

In addition, during the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including the rating criteria for evaluating 
skin disorders, effective October 23, 2008.  See 73 Fed. Reg. 
54708 (September 23, 2008); 38 C.F.R. § 4.118 (2009).  The 
diagnostic code under which the Veteran's disorder is 
evaluated, 38 C.F.R. § 4.118, Diagnostic Code 7822, was 
affected by the October 2008 amendments.  However, the claims 
file does not reflect that the RO has considered the 
Veteran's claim under the amended skin regulations.  Thus, 
the Veteran's service-connected parapsoriasis must be 
considered under both the prior regulations and the amended 
regulations pertaining to skin disorders.  However, prior to 
the effective date of the change in the regulation, only the 
original version of the regulations can be applied.  38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-00 (2000), 65 
Fed. Reg. 33422 (2000).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the claim on 
appeal with consideration of all of the 
evidence in the Veteran's claims file, 
including the evidence received since the 
September 2009 supplemental statement of 
the case.  Upon readjudication, the RO 
must also consider the Veteran's claim 
under both the prior regulations and the 
amended regulations pertaining to skin 
disorders.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


